Title: Speech to Oneida Indians, July–August 1778
From: Washington, George
To: Oneida Indians


          Document not found: Speech to Oneida Indians [July-August 1778].
            This document, in James McHenry’s writing, was offered for sale in The
              Frank T. Siebert Library of the North American Indian and the American Frontier,
            Sotheby’s sale 7315, 21 May 1999, item 189. It is dated by the abstractor’s assertion
            that the speech mentions “the British evacuation of Philadelphia, the British defeat at
            Monmouth, and a French fleet at Rhode Island assisting Boston warriors.” One page
            reproduced in the catalog reads: “Brothers—We are going to take leave of each other. You
            have been with us a long time and behaved faithfully. But Before you go I have several
            things to say—I would confirm to you the good will of my heart towards all of your
            nation, the good Oneidas. And I would intrust you with a message to the Sachems and
            warriors of the Senecas who do not mind what is just nor do what is right—The Senecas
            have long done wrong—The have not acted like the Oneidas who are a brave and wise
            people.
          “Brothers—You have fought along with our warriors—you have helped them to take one
            large army and to recover two of our great Towns Boston and Philadelphia—you are now to
            go home—You will take the news to your nation that the swarms of warriors which the King
            of Engl⟨and⟩ (who keeps himself beyond the great water) are almost all cut off—They are
            now weak as little children—They fled from one of our great Towns that they boasted to
            keep as long as trees grow, leaving behind them very rich goods—you.”
          
          The abstractor quotes a later portion, which reads: “The Senecas are not like the
            Oneidas, but have lifted up the hatchet with our enemies, and destroyed our corn, and
            burned our houses, and drunk the blood of our harmless wives and little children. They
            have been very wicked and very cruel—and this has made our wise men angry, and kindled
            the fire of our warriors against them. … if they do not immediately bury the bloody
            hatchet under a big mountain, this army and all the great warriors in America will come
            up against them.”
        